Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-9 and 12-14 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is US PGPub 2014/0170511 (Tolmachev) as outlined in the office action on 12/22/2020.  However, Tolmachev teaches a regeneration process which neutralizes the discharge fluid, and therefore fails to disclose or suggest that the discharge fluid becomes increasingly acidic or basic during the process.   US PGPub 2008/0248350 (Little) was considered as an electrochemical apparatus which produces hydrogen, oxygen, acid and base when a direct current is applied (PP 0006).  Little fails to teach that the first catalytic surface separates the first electrode compartment (hydrogen) from the second electrode compartment (acid) as they are in the same tank; the first ion exchange membrane separates the second electrode compartment (acid) from the third electrode compartment (base) as there is a compartment between the two; or that the second catalytic surface is in contact with a free end of the third electrode compartment.  There is no teaching to modify the Tolmachev or Little inventions without destroying the invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/R.L.Z/         Examiner, Art Unit 1724    

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1796